Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.

Examiner’s Statement of Reasons for Allowance
Claims 1-4 and 6-9 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a recessed portion formed between the first side edge and the second side edge on an outer surface of the first ring; a second ring that has an inner most circumferential surface that is bonded to the first ring and covers the recessed portion, the first side edge and the second side edge of the first ring contacting the inner most circumferential surface of the second ring; and a communication unit that is housed in the recessed portion of the first ring, wherein the communication unit is provided with a ring-shaped flexible substrate, wherein the flexible substrate is provided with a bonding portion formed such that the bonding portion can be bonded at a plurality of different positions in a longitudinal direction in accordance with a size of the wearable ring terminal.” 

Eim et al. (US 10,317,940; of record) teaches some elements of the claimed invention including a wearable ring terminal comprising: a first ring that has a first side edge, a second side edge and a recessed portion formed on an outer surface of the first ring; a second ring that has an inner most circumferential surface that is bonded to the first ring and covers the recessed portion, the second side edge of the first ring contacting the inner most circumferential surface of the second ring; and a communication unit, wherein the communication unit is provided with a ring-shaped substrate, wherein the first ring fits inside an area circumferentially surrounded by the inner most circumferential surface of the second ring.
Kim et al. (US 2019/0181544) and von Badinski et al. (US 2015/0220109) (both of record) teach some elements of the claimed invention including a wearable ring terminal comprising: a first ring that has a first side edge, a second side edge and a recessed portion formed on an outer surface of the first ring; a second ring that has an inner most circumferential surface that is bonded to the first ring and covers the recessed portion, the first ring contacting the inner most circumferential surface of the second ring; and a communication unit, wherein the communication unit is provided with a ring-shaped flexible substrate, wherein the first ring fits inside an area circumferentially surrounded by the inner most circumferential surface of the second ring.
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN ISLAM/Primary Examiner, Art Unit 2845